DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 05/17/2022.  Amendment of claims 1, 6, 8,11,16 and 18 is acknowledged. Therefore, Claims  1, 6-11 and 16-20  are pending and have been considered below.

Response to Arguments

3.	Applicant's arguments filed on 05/17/2022  have been fully considered but they are not persuasive.
3A.	Regarding the arguments  bridging page 6, seventh paragraph to page 7 first paragraph, the Examiner respectfully disagrees with Applicant’s position in that 
“The Examiner also contends that there is no support for a second execution screen of the navigation program associated with at least part of the identified route. Page 8, lines 26-27, and page 11, lines 1-3, page 14, lines 11-13, of the originally-filed Specification describes that a route guidance unit outputs map data or performs route guidance using route information and  map -6- data. Thus, Applicants assert that support exists for an execution screen of a navigation program associated with at least part of the identified route”.
PATENT APPLICATIONAttorney Docket No.:  (P14052-U S-CON4) 
It is still the Examiner’s position that  applicants argument is Not persuasive. There is no such support in the specification.  Therefore, 112 (a) rejection  has been maintained. And new amendment of claims 1 and 11 have warranted a new 112 (a) rejection.

3B.	Regarding the arguments on page 8, para 3 and 4, the Examiner respectfully disagrees with Applicant’s position in that “Suomela fails to teach or suggest that selected information is used as a destination in a route of a navigation program, as the Examiner contends. The combination of Spaargaren and Suomela fails to disclose obtaining an input for selecting a destination location from a list including a plurality of destination locations including the first destination location, where the plurality of destination locations respectively correspond to a plurality of messages received from the user mobile terminal, as recited in amended Claim 1”. 
It is still the Examiner’s position, that Spaargaren in view of Suomela   has such teachings, at least Spaargaren : (destination address 304, page 14, lines 1-30) page 13, line 10-page 14, 3, page 14, lines 15-27); and Suomela , Abstract, [0008], [0009], [0036], [0047]).
 Applicants all other argument presented herein, had been rebutted in the previous office  action mailed on 02/17/2022.
For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  “an apparatus included in a vehicle”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5A.	Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1 and 9, the recitation, “An electronic apparatus included in a vehicle”,
there is NO support of this in the Specification.
In claims 1 and 9, the recitation, “destination location from a list including 
 a plurality of destination locations including the first destination location, wherein the plurality of destination locations respectively correspond to a plurality of messages received from the user mobile terminal”; there is NO support of this in the Specification.
In claims 1 and 9, the recitation, “control the display to display  a second execution screen of the navigation program associated with at least part of the identified route”.  There is NO support of this in the specification.
Appropriate Clarification is required.
Claims 6-10 and 16-20 are rejected as being dependent upon a rejected base claims 1 and 11. 
5B.	Regarding claims 6,8 ,16 and 18, the recitation, “message includes the location search information”. There is NO support of this in the specification.
Appropriate Clarification is required.
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 6-11 and 16-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spaargaren (GB-2,385,748) in view of Suomela et al. (USP 2006/0069503).
As per Claim 1, Spaargaren teaches, An electronic apparatus ( 12, 14)  included in a vehicle,(“one or more of 5 mobile terminals 12, 14, 16, 18 may form part of an on-board vehicle navigational system” page 6, lines 5-6).  the electronic apparatus comprising: a display (600) ; a communication interface(Fig. 1, 2, 6-7);; a memory (62, Fig.2);and a processor (control unit 60,  Fig. 2 also see  Fig.6-7)  configured to: receive, through the communication interface, a message from a user mobile terminal, wherein the message includes location search information obtained by the user mobile terminal; (Abstract); identify a first destination location (destination address 304, page 14, lines 1-30) corresponding to the location search information included in the message (See Abstract, Page 5, lines 1-page 8, line 15; Page 13, line 9-pag20 line 20,Figs. 1-11);; store, in the memory the first destination location corresponding to the location information included in the message; (destination address 304, page 14, lines 1-30) page 13, line 10-page 14, 3, page 14, lines 15-27; obtain a current location of the vehicle ( via GPS receiver,( page 5, lines 14-25);  obtain, via an execution screen of a navigation program, an input for selecting a destination location from a list including  a plurality of destination locations including the first destination location, wherein the plurality of destination locations respectively correspond to a plurality of messages received from the user mobile terminal; (via postal address component, such as one or more of a street address, street name , town or city name , post or zip code and country name, an email address , a telephone number …a location type to indicate the type of location, page 12, lines 1-12)., page 7, line 22-28); (destination address 304, page 14, lines 1-30) page 13, line 10-page 14, 3, page 14, lines 15-27 ( see page 14, lines 1-30, Figs. 4A-C), also see Page 13, line 10—page 20, line 20) , location information in the form of graphical identifications on a map, page 17, lines 10-25) also see  (page  5, line 14 –page 6, line 6, page 6, line 10—page 8, line 15, page 8, line 16 - page 20, line 19) and (Page 6, line 10- page 8, line 15, Figs. 1-11);  in response to the input for selecting the destination location from the list including  the plurality of destination locations, (See  Figs . 3-11, page 13, line 21- page 15, line 12).
However, Spaargaren does not explicitly teach,  identify a route from the current location of the electronic apparatus to the selected destination location of the plurality of destination locations;  and control the display to display a second execution screen of the navigation program associated with at least part of the identified route.  
In a related field of Art, In a related field of Art, Suomela teaches, a system and method   for displaying a map having a close known location and a destination and for providing navigation recommendations for traveling from the close known location to the destination, wherein,   identify a route from the current location of the electronic apparatus to the selected  destination location of the plurality of destination locations; (via Bank 810, Outdoor mall 804, office building , Museum,  gas station, etc. See Fig. 8) ([0050-0052]),(Abstract); and control the display to display a second execution screen of the navigation program associated with at least part of the identified route.  (via server displaying  route on a second screen (mobile device screen) “web server may send 908 the determined navigation instructions along with map data, and the mobile device may determine map boundary 808 based on the data sent in accordance with local display limitations on the device or other considerations”, [0052]) also see (Abstract),   [0051-0052], Fig.9, also see [0036],  [0030]), [0007], [0032-0033], [0035-0036], [0045], [0047]).   Figs. 1-3, 8, 10).
It would have been obvious to one of ordinary skill in the art, having the teachings of  Spaargaren and Suomela   before him at the time the invention was made, to modify the systems of Spaargaren to combine  with the navigation guidance teachings of Suomela,  substitute the mobile of Spaargaren with the mobile of Suomela  in order to get second mobiles location and transmit  both current location and destination location to a server to obtain route guidance from current location to destination  and display that on  second screen of smart phone of Suomela.  Motivation to combine the two teachings is, to assist vehicle  maneuvering to destination.

As per Claim 6, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the processor is further configured to: identify whether the message received from the user mobile terminal ( mobile terminal 12, 14), Fig.1) includes the location search information; and in response to identifying that the message includes the location search information, identify the location search information based on the message.  (Spaargaren : Abstract,  page 5, line 1- page 8, line 15,  Figs. 1-11)  also see,  page 12, line 23-page 15, line 20), page 13, line 21- page 15, line 12).

As per Claim 7, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein, in obtaining the current location of the electronic apparatus, the processor is further configured to: identify the current location of the electronic apparatus based on a Global Positioning System (GPS) signal.  (Spaargaren : page 5, line 1- page 8, line 15,  Figs. 1-11)  also see,  page 12, line 23-page 15, line 20).

As per Claim 8, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches , wherein the message comprises a data field for indicating the location search information.  (Spaargaren : Figs. 3 -5D).

As per Claim 9 Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the processor is further configured to: control the communication interface to transmit, to an external server, a request for information on the route, and control the communication interface to receive, from the external server, the information on the route.  (See Abstract, Page 5, lines 1-page 9, line 21, page 11, lines 20-32, page 12, line 15-page 13, line 7, page 17, lines 9 -26, page 22, line 18-31, Figs. 1-11).

As per Claim 10, Spaargaren as modified by Suomela teaches the limitation of Claim 1. However, Spaargaren   in view of Suomela teaches, wherein the message is a multimedia message.   (Spaargaren : Page 5, lines 25-32),  page 7, line 22-28).

 Claim 11 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 6.
Claim 17 is being rejected using the same rationale as claim 7.
Claim 18 is being rejected using the same rationale as claim 8.
Claim 19 is being rejected using the same rationale as claim 9.
Claim 20 is being rejected using the same rationale as claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663